The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 09/03/2021 amendment(s) /response(s) in the Application 16/722,333 by Mullis, Tristan Lloyd for “Multipoint Redundant Network Device Path Planning For Programmable Networks”, filed on 12/20/2019. The amendment/response has been entered.

Response to Amendment
Per the 09/03/2021 Amendment:  
Claims 1, 4, 8, 9 and 14 are amended.  
Claims 1-20 are pending. 

In view of the 09/03/2021 claim amendments, i.e., “determining that a destination is a destination multipoint node with at least two physical destination connections to the programmable communication network;” (as recited in claim 1, and similarly recited in claims 9 and 14) in combination with the other limitations, the previous rejection to said claims under 35 U.S.C. 102 and 103 are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 09/03/2021) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “determining that a destination is a destination multipoint node with at least two physical destination connections to the programmable communication network;” (as recited in claim 1, and similarly recited in claims 9 and 14) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found is as follows:

With respect to independent claim 1, Wood et al. (US20170317780A1) teaches A system for path planning in a programmable communication network, comprising: (WOOD, Fig. 1, paragraphs 31-32, teach a system 2 for path planning in a software defined network (i.e. programmable communication network).)
a network controller in a control plane, in communication with a plurality of programmable communication devices, to: (WOOD, Fig. 1, paragraphs 31-32, teach the controller 10 (i.e. network controller) in a control plane in communication with a plurality of routers 4 (i.e. programmable communication devices).) 
generate a plurality of communication flows for communication through the programmable communication network from a source to a destination, by: determining that a destination is a destination multipoint node with at least two destination multipoint connections to the programmable communication network; (WOOD, Fig. 5, paragraphs 85-86, teach obtaining topology information and determining diverse multi-paths between a source and a multipoint destination.) 
translating each destination multipoint connection to a conceptual destination; (WOOD, Fig. 5, paragraphs 85-86, teach generating solutions (i.e. conceptual destination).)
for each source multipoint connection of the source multipoint node to the programmable communication network, planning paths from each source multipoint connection to each conceptual destination and avoid redundant communication to the same destination multipoint connection of the destination multipoint node, to form the plurality of communication flows; (WOOD, Fig. 5, paragraphs 85-86, teach determining diverse multi-paths. As further described by paragraphs 38-39, the set of diverse paths avoid redundancy to the same multi-point destination. Note, WOOD does not describe the source as a multipoint source.)
program the plurality of network devices in a data plane based on a plurality of communication flows; (WOOD, Fig. 5, step 226, paragraph 90, teach provisioning the path comprising the diverse path into the network.)
and at least one network device in the data plane, in communication with the network controller and the destination multipoint node to: (WOOD, Fig. 4, paragraph 81, teach the controller 100 injecting topology information and forwarding information into specified network elements such as routers 4.)
receive at least a portion of the plurality of communication flows from the network controller; (WOOD, Fig. 4, paragraph 81, teach the controller 100 injecting topology information and forwarding information into specified network elements such as routers 4. As shown in Figs. 1-2B, the specified router 4 receives a portion of the plurality of flows from the network controller 10.)
and forward traffic to the destination multipoint node according to the plurality of communication flows received from the network controller. (WOOD, Fig. 4, paragraph 81, teach the controller 100 injecting topology information and forwarding information into specified network elements such as routers 4. As shown in Figs. 1-2B, the specified router 4 forwards traffic to the destination multipoint node according the injected topology information.)

ALLAN et al. (US20190116053A1) teaches determining that a source is a source multipoint node with at least two source multipoint connections to the programmable communication network; (ALAN, Fig .2, steps 201, 211, paragraphs 31-32, 37, teach establishing a multipoint to multipoint connection between a source and a destination using a replication (rendezvous) point.)

	Additionally, Dearien et al. (US20190273717A1) is directed at utilizing port mirroring for routing of network packets to their original destination in order to ensure that network traffic is not disrupted (Abstract). More particularly, Fig. 7, paragraph 59, teach mirroring a packet (step 710) based determining whether the packet needs to be mirrored and analyzed (step 706). 

	Smith et al. (US20170026291A1) is directed to generating a failover communication path that is physically distinct from a primary communication path (Abstract). More particularly, Fig. 4, paragraph 51, steps 410, 412, teach generating a first specific communication path through a SDN corresponding to a first traffic flow and generating a second specific communication path through the SDN corresponding to a second traffic flow.
 
However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “determining that a destination is a destination multipoint node with at least two physical destination connections to the programmable communication network;” (in combination with the other limitations) as recited in claim 1, and similarly recited in claims 9 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412